Citation Nr: 0125461	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to February 
1947. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.  

In a December 1999 rating decision, the RO also denied 
entitlement to service connection for a lung disorder, 
including as a result of asbestos exposure, on the basis that 
the claim was not well grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), was 
enacted.  In part, the new law provided that a claim denied 
as not well grounded between July 14, 1999, and November 9, 
2000, such as the lung disorder claim decided in the December 
1999 RO decision, could be readjudicated under the provisions 
of the new law.  Therefore, the Board refers this claim for 
readjudication to the RO.  See VAOPGCPREC 3-2001.

The case was previously before the Board in March 2001, when 
it was remanded to schedule the veteran for a hearing before 
a member of the Board.  A hearing was scheduled in June 2001, 
but the veteran did not appear. 

The petition to reopen a claim of entitlement to service 
connection for cardiovascular disease is the subject of the 
Remand immediately following this decision.


FINDING OF FACT

The competent medical evidence fails to show that the veteran 
has rheumatic fever.  



CONCLUSION OF LAW

The veteran is not entitled to service connection for 
rheumatic fever.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of rheumatic fever.  Rather, he was diagnosed as 
having scarlet fever in December 1945.

The post-service medical records, including VA examination 
reports dated in 1947, 1978, 1984, 1986, and 2000 (eye and 
scars); VA treatment records dated from 1978 to 1997; records 
from Bayonet Point Regional Medical Center (M. Maskaron, 
M.D.) dated in 1982; records from Columbia Regional Medical 
Center (Marshall M. DeSantis, M.D.) dated in 1997; and 
records from Radiology Associates dated in 1998, are also 
negative for any complaints or findings of rheumatic fever.  

In May 1998, Marshall DeSantis, M.D. provided an inconclusive 
statement.  He stated that the veteran's aortic valve disease 
was most likely rheumatic in nature, while at the same time 
acknowledging that the veteran had reported only that he was 
treated for scarlet fever in 1945.  The veteran was provided 
an opportunity to obtain a clarifying statement from Dr. 
DeSantis indicating that he actually had rheumatic fever 
during active service, but did not respond.  See Memorandum 
to veteran's representative, dated January 29, 1999, and 
Report of Contact.  

The veteran gave a history of rheumatic fever on one occasion 
during VA mental disorders examination in March 2000.  The 
psychiatric examiner did not conduct a physical examination 
of the veteran or any diagnostic testing.  The claims file 
was not available for review.  Pertinent diagnoses included 
rheumatic fever.

Also of record are numerous lay statements from the veteran.  
He never stated that he currently has rheumatic fever or had 
rheumatic fever during active service.  Rather, he stated 
that he had scarlet fever during service in 1945. 


II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has satisfied its duties to inform and assist the veteran 
in this case.  First, VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The veteran was notified that there was no record of 
treatment for rheumatic fever showing a chronic disability.  
That is the key issue in this case, and the discussions in 
the July 1998 rating decision and January 2000 statement of 
the case informed the veteran of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records, VA treatment records, and private treatment records.  
As noted above, the veteran was provided an opportunity to 
obtain a statement from Dr. DeSantis clarifying whether or 
not he actually had rheumatic fever during active service, 
but did not respond.  The duty to assist is not a one-way 
street, and, if an appellant wishes help, he cannot passively 
wait for it while withholding information that is essential 
to obtaining evidence necessary to deciding his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further action 
without response or assistance from the veteran is 
unwarranted.  
VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  Because 
the veteran has never stated that he currently has rheumatic 
fever or had it during active service, there is no indication 
that records may be obtained to substantiate the claim.

The veteran was not afforded a VA examination related to this 
claim, nor did the RO obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  However, this is not necessary to make a 
decision on the claim, because there is no reasonable 
possibility that it would aid him in substantiating the  
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The 
service medical records show that the veteran was diagnosed 
as having scarlet fever, and not rheumatic fever, in 1945.  
The service medical records do not contain any complaints or 
findings of rheumatic fever, and the veteran does not 
maintain that he currently has rheumatic fever or had it 
during service.  There is no competent evidence that he has a 
current disability or persistent or recurrent symptoms of 
rheumatic fever that may be associated with his active 
service, so an examination or opinion is not warranted.  
There is more than sufficient evidence of record to decide 
this claim properly and fairly.  See 38 U.S.C.A. 
§ 5103A(d)(2)(C) (West Supp. 2001).

Additionally, although the RO denied the claim for service 
connection for rheumatic fever on the basis that the claim 
was not well grounded, the veteran has been given notice of 
the laws and regulations pertaining to the requirements to 
establish service connection.  The substantive laws and 
regulations to be applied are the same as those of which the 
veteran has had notice.  There is no prejudice to him in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish service connection, 
has been provided ample opportunity to present evidence 
meeting those requirements, and has had the assistance of the 
RO to develop every possible source of evidence or 
information that might substantiate his claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Further development and further 
expending of VA's resources is not warranted.  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.

B.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, there is no evidence that the veteran currently has 
rheumatic fever.  In fact, he has never claimed that he 
currently has rheumatic fever.  He gave a history of having 
it on only one occasion during VA psychiatric examination in 
March 2000, but did not specify when.  He did not state that 
he currently had it or that he had it during active service.  
On the other hand, the veteran has repeatedly given a history 
of having scarlet fever during active service, and this is 
documented in his service medical records.  

More importantly, the medical evidence does not establish 
that the veteran has rheumatic fever.  While Dr. DeSantis 
stated that the veteran's aortic valve disease was most 
likely rheumatic in nature, he did not diagnose the veteran 
as having rheumatic fever at present.  He noted only that the 
veteran had scarlet fever during service.  

The VA psychiatric examiner in March 2000 diagnosed the 
veteran as having rheumatic fever, but there is no evidence 
that he conducted a physical examination of the veteran or 
reviewed the claims folder.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  It appears that this examiner was 
merely recording information provided by the veteran, who 
gave a history of rheumatic fever in the past.  The diagnosis 
does not demonstrate that based upon his medical expertise, 
the examiner found any evidence of rheumatic fever.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not satisfy [the] competent medical evidence 
requirement.  Dolan v. Brown, 9 Vet. App. 358, 363 (1996) 
(citing LeShore v. Brown, 8 Vet. App. 406, 409 (1995)).  
Viewed in context, this examiner's statement cannot 
reasonably be read as a competent medical professional's 
articulation of an opinion that the veteran has rheumatic 
fever.  There is no indication that the psychiatric examiner 
reviewed the veteran's medical records or conducted a 
physical examination or diagnostic testing, and his only 
available source of this information was the veteran.    

For the foregoing reasons, the Board concludes that the 
preponderance of evidence in this case is against the claim 
for service connection for rheumatic fever.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001). 


ORDER

Entitlement to service connection for rheumatic fever is 
denied.



REMAND

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cardiovascular disease 

A remand is required for compliance with the notice and duty 
to assist provisions contained in the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

It is possible that potentially relevant medical records 
exist that have not been obtained.  The veteran stated on VA 
psychiatric examination in 1978 that he was hospitalized at 
Doctor's Hospital, Staten Island, in 1965 for treatment of an 
alleged heart attack.  Review of the claims file further 
discloses that he was treated by Dr. DeSantis in 1998 and has 
received treatment by VA since 1997, the date of his most 
recent VA treatment records associated with the claims 
folder.  Although there is a statement from Dr. DeSantis of 
record, his actual treatment records of the veteran would be 
more helpful.  These records should be associated with the 
claims file on remand.  See 38 U.S.C.A. § 5103A(b) and (c) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).

Additionally, the veteran stated in June 1998 that his 
treating VA doctor (J.F.) at the Port Richey, Florida, 
outpatient clinic told him that his aortic valve condition 
may very well be a direct result of in-service scarlet fever.  
On remand, the RO should make arrangements to obtain a 
written statement from this doctor documenting his opinion as 
to the etiology of the veteran's cardiovascular disease.

This case is REMANDED for the following:

1.  Ask the veteran to provide releases 
(showing the inclusive dates of 
treatment) for his treatment records from 
Marshall DeSantis, M.D. and Doctor's 
Hospital, Staten Island.  Upon receipt of 
his signed authorizations for such 
records, attempt to obtain copies of 
these treatment records and associate 
them with the claims folder.

2.  Make arrangements to obtain copies of 
the veteran's VA treatment records from 
the Tampa, Bay Pines, and Port Richey VA 
medical facilities dated since 1997.  

3.  Make arrangements to obtain a written 
statement from the veteran's VA doctor, 
J.F., at the Port Richey, Florida, 
outpatient clinic concerning his opinion 
as to the etiology of the veteran's 
cardiovascular disease.  See Statement in 
Support of Claim, dated June 1, 1998.

4.  If any development undertaken 
pursuant to information or releases 
provided by the appellant above is 
unsuccessful, undertake appropriate 
notification action, to include notifying 
him what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  38 U.S.C.A.  
§ 5103A(b)(2) (West Supp. 2001). 

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  As noted above, the amendments 
to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence 
apply to any claim to reopen a finally 
decided claim received on or after August 
29, 2001.  The veteran's claim was 
received in June 1998 and therefore the 
amendment is not applicable to his claim.

7.  If the decision with respect to the 
claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



